IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSEPH JONES,                            §
                                          §
       Defendant Below–                   §   No. 82, 2019
       Appellant,                         §
                                          §   Court Below–Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 1712008278 (N)
                                          §
       Plaintiff Below–                   §
       Appellee.                          §
                                          §

                          Submitted: April 5, 2019
                          Decided:   April 15, 2019

                                      ORDER

      It appears to the Court that, on March 19, 2019, the Chief Deputy Clerk issued

a notice, sent by certified mail, directing the appellant to show cause why this appeal

should not be dismissed for the appellant's failure to pay the Supreme Court filing

fee or file a motion to proceed in forma pauperis. Appellant received the notice by

March 25, 2019, and has failed to respond within the required ten-day period.

Dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Gary F. Traynor
                                        Justice